Citation Nr: 1421998	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980, from October 2001 to August 2002, from October 2003 to April 2005, and from October 2007 to January 2009.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's claim was remanded by the Board in April 2011.

In September 2011, the Veteran testified at a personal hearing before a Board representative while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's claim again was remanded by the Board in October 2011.

Thereafter, a September 2012 rating decision increased the Veteran's hypertension rating to 10 percent, effective April 14, 2005 (save for the period of time when the Veteran was on active service).  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board recognizes that there is some discrepancy as to whether the Veteran's claim is on appeal from July 2005 or May 2006 rating decisions.  Most recently, the RO appears to have accepted the claim as on appeal from the July 2005 rating decision, as evidenced by the assigned effective date of April 14, 2005, in the September 2012 rating decision.  In light of the foregoing and as such a determination is of the greatest benefit to the Veteran, the Board will not disturb the determination and the claim, as listed, has been adjusted accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran presented testimony at a travel board hearing before an Acting Veterans Law Judge (AVLJ), a transcript of which is of record.  In March 2014, the Veteran was informed in a letter from the Board that the AVLJ who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2013).  The Veteran responded that he would like to appear at a hearing before a VLJ at the local RO.  As such, the requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



